    Case 20-03190-sgj Doc 119 Filed 03/02/21             Entered 03/02/21 15:44:44            Page 1 of 3




PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No. 143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
John A. Morris (NY Bar No. 266326) (admitted pro hac vice)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
Hayley R. Winograd (NY Bar No. 5612569) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD PLLC
Melissa S. Hayward (TX Bar No. 24044908)
MHayward@HaywardFirm.com
Zachery Z. Annable (TX Bar No. 24053075)
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, TX 75231
Telephone: (972) 755-7100
Facsimile: (972) 755-7110

Counsel for Highland Capital Management, L.P.


                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION
                                                             §
In re:
                                                             §   Chapter 11
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P., 1
                                                             §   Case No. 19-34054-sgj11
                                                             §
                                 Debtor.
                                                             §
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P.,
                                                             §
                                                             §   Adversary Proceeding No.
Plaintiff,
                                                             §
                                                             §   No. 20-3190-sgj11
vs.
                                                             §
JAMES D. DONDERO,                                            §
                                                             §
                                                             §
                                 Defendant.

1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



DOCS_NY:42347.2 36027/002
 Case 20-03190-sgj Doc 119 Filed 03/02/21             Entered 03/02/21 15:44:44     Page 2 of 3




            MOTION TO CONTINUE FURTHER THE CONTEMPT HEARING

       Highland Capital Management, L.P., the plaintiff in the above-captioned adversary

proceeding (the “Adversary Proceeding”) and the debtor and debtor-in-possession (the “Debtor”

or “Highland”) in the above-captioned chapter 11 case (“Bankruptcy Case”), by and through its

undersigned counsel, files this Motion to Continue Further the Contempt Hearing (the “Motion”)

requesting that the Court continue the hearing (the “Hearing”) on Plaintiff’s Motion for an Order

Requiring Mr. James Dondero to Show Cause Why He Should Not Be Held in Civil Contempt for

Violating the TRO [Docket No. 48] (the “Contempt Motion”) from February 23, 2021 at 10:00

a.m. (Central Time) [See Docket No. 102] to March 22, 2021 at 9:30 a.m. (Central Time), or as

soon thereafter as the Court may determine.           In support thereof, the Debtor respectfully

represents to the Court as follows:

       1.      The Debtor respectfully requests that the Court continue the Hearing on the

Contempt Motion from February 23, 2021 at 10:00 a.m. (Central Time) to March 22, 2021 at

9:30 a.m. (Central Time), or as soon thereafter as the Court may determine.

       2.      Given the recent weather conditions and power outages in Texas, as well as the

time taken for the Court to consider other matters on February 23, 2021, counsel for the Debtor

and counsel for James Dondero have agreed to adjourn the Hearing until March 22, 2021 at 9:30

a.m. (Central Time), or as soon thereafter as the Court may determine.

       3.      Good cause, therefore, exists to continue the Hearing.

       4.      This Motion is made in good faith and not for purposes of delay.

       WHEREFORE, the Debtor respectfully requests that the Court grant the Motion and

grant such other and further relief that is just and necessary.




                                                  2
Case 20-03190-sgj Doc 119 Filed 03/02/21      Entered 03/02/21 15:44:44   Page 3 of 3




Dated: March 2, 2021.             PACHULSKI STANG ZIEHL & JONES LLP
                                  Jeffrey N. Pomerantz (CA Bar No. 143717)
                                  Ira D. Kharasch (CA Bar No. 109084)
                                  John A. Morris (NY Bar No. 266326)
                                  Gregory V. Demo (NY Bar No. 5371992)
                                  Hayley R. Winograd (NY Bar No. 5612569)
                                  10100 Santa Monica Blvd., 13th Floor
                                  Los Angeles, CA 90067
                                  Telephone: (310) 277-6910
                                  Facsimile: (310) 201-0760
                                  Email: jpomerantz@pszjlaw.com
                                          ikharasch@pszjlaw.com
                                          jmorris@pszjlaw.com
                                          gdemo@pszjlaw.com
                                          hwinograd@pszjlaw.com

                                  -and-
                                  HAYWARD PLLC
                                  /s/ Zachery Z. Annable
                                  Melissa S. Hayward
                                  Texas Bar No. 24044908
                                  MHayward@HaywardFirm.com
                                  Zachery Z. Annable
                                  Texas Bar No. 24053075
                                  ZAnnable@HaywardFirm.com
                                  10501 N. Central Expy, Ste. 106
                                  Dallas, Texas 75231
                                  Tel: (972) 755-7100
                                  Fax: (972) 755-7110
                                  Counsel for the Debtor and Debtor-in-Possession




                                          3
